Margaret Rutschow is suing relators upon a contract in which relator Robert E. Bronson (who will be herein referred to as though he were the sole relator) is described "as attorney and agent for certain principals" whose names are not disclosed by the contract. Mrs. Rutschow had the right to sue the agent, Mr. Bronson, or the principals. Probably, under our liberal procedure, she could sue both, with the understanding that, as to any judgment which she might procure, she could have but one satisfaction, and would at some stage of the proceedings be put to an election. Mrs. Rutschow's right to sue the principals is based upon the contract, and inheres therein. It is a material part of her rights under the contract. "The principal is liable on all lawful contracts made in his name by his agent acting within the scope of his authority." 2 Mechem on Agency (2d ed.), 1300, § 1709. The majority hold that the interrogatories which are the subject matter of this proceeding are not material to the support of Mrs. Rutschow's cause of action. In my opinion, they *Page 346 
are material, and respondent superior court did not err in refusing to strike the same.
Mrs. Rutschow cannot sue relator's principals unless she knows their identity. Lacking this information, she cannot avail herself of one of the important rights which the contract gives her. This is a right "material to the support" of her action. She seeks information as to a fact upon which the exercise of herright depends. It may be absolutely necessary to one in Mrs. Rutschow's situation to be able to sue the principals with whom she was dealing, if satisfaction of any judgment which may be recovered is to be obtained, as the disclosed agent may be entirely irresponsible and unable to respond in damages. The fact that, in the case at bar, it seems beyond question that Mrs. Rutschow will be able to obtain full satisfaction of any judgment which she may recover, is immaterial. The identity of the principals is of the very essence of the contract, and in my opinion is vitally material to a cause of action based thereon. The opinion of the majority is based upon the merits of the question, and not upon any extraneous circumstances applicable to the particular situation here presented.
In 18 C.J., title "Discovery," 1102, § 79, it is stated that statutes providing for interrogatories should be liberally construed. Several authorities are cited in support of this doctrine, and none to the contrary. Clearly, the statutory right to interrogate an adverse party should not be limited by any strict construction of the statute. Probably any doubt remaining after consideration of the general rules should be resolved in favor of the proponent. Of course, the interrogatories now under consideration bear no relation to the evidence which relator will seek to introduce on the trial. The questions pertain strictly *Page 347 
to the plaintiff's case, and if material thereto, should be answered.
In its essence, this is an action for specific performance, and admittedly the money in the bank is the property of Mr. Bronson's principals. Suppose that the contract between the parties called for the exchange of specific personal property, such as jewels, for the stock, and the jewels were deposited in the bank, these jewels would be the property of the agent's principal, who could step in at any time, even after judgment rendered against the agent, and assert claim to the jewels, upon the ground that the agent had been guilty of a breach of trust in placing the same in the bank. In the case at bar, it may be imagined that the principals might, after judgment and before execution, in some way assert a claim to the money in the bank which Mrs. Rutschow would be required to resist. This lady is entitled to maintain her action in her own way, and if she has a right to sue Mr. Bronson's principals, if she knows their names, it would seem that knowledge of their names should be held material to her cause of action, which involves the property of the principals.
If relator and his principals had desired to insure that the latter would at all times remain undisclosed, this end might have been accomplished by including in the contract a provision to the effect that, while relator was in fact acting as an agent, the undisclosed principals should not be considered as parties to the contract. The authorities indicate that, if the contract itself excludes the undisclosed principal from liability thereon, such a contract cannot be made the basis of an action against him. 1 Restatement of the Law of Agency, 435, § 189.
It has been held (though the rule has not always been followed) that, where the principal is known *Page 348 
at the time the contract is entered into, but notwithstanding this fact the written obligation of the agent only is relied upon, this amounts to an election to give credit to the agent, and the principal may not thereafter be held liable. This rule does not apply to a case of an undisclosed principal, where the obligation of the agent is taken for the reason that the name, or the existence, of the principal is unknown. In such cases, it seems to be the well nigh universal rule that, when later the identity of the principal is discovered, the other party may sue either the principal or the agent, or both. We are not here concerned with any of the exceptions to this general rule. It is also true that, under the facts disclosed by the record, it cannot be held that Mrs. Rutschow made any binding election to sue the agent instead of the principals. The rule is correctly stated in 2 Mechem on Agency (2d ed.), 1355, § 1755, as follows:
"Any act done before knowledge of the principal, unless it amounts to an absolute discharge, extinction or merger of the debt, cannot amount to such an election to charge the agent as will release the principal when discovered.
"Thus it has been held, the taking of an agent's promissory note or acceptance for the price of goods sold to him by one who knew he was acting as agent but who did not know for whom, will not conclude the seller from holding the principal also when subsequently discovered, . . .
"The commencement of an action against the agent, before knowledge, cannot be deemed an election."
In 1 Restatement of the Law of Agency, 431, § 186, the general rule is laid down that an undisclosed principal is bound by contracts made on his account by an agent acting within his authority, save as to contracts which are negotiable, or under seal. The rule is also laid down that an agent for an undisclosed principal *Page 349 
is personally liable, but that the other party to the contract may elect to hold the principal when the latter is discovered, unless the contract negatives this right.
Mrs. Rutschow is endeavoring to maintain a cause of action based upon the contract. The information which she seeks concerns a fact of vital importance to her in maintaining the suit which she has brought to obtain redress because of the acts of relator and his principals in, as she alleges, refusing, without just cause, to carry out the agreement.
The principle here involved is important, and I am not in accord with the view of the majority in holding that the information sought by Mrs. Rutschow is not material to the support of her cause of action.
I agree with the majority in holding that relator is entitled to review the ruling of the trial court by certiorari. State exrel. Hayashi v. Ronald, 134 Wash. 152, 235 P. 21.
In my opinion, the order of the respondent superior court, of which relator complains, should be affirmed.
MAIN and BLAKE, JJ., concur with BEALS, J. *Page 350